Case: 22-40246     Document: 00516520838         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 25, 2022
                                  No. 22-40246
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Sabrina Marie Wadhams,

                                                           Plaintiff—Appellant,

                                       versus

   American Federation of Teachers; Corpus Christi
   American Federation of Teachers; Corpus Christi
   Independent School District; Texas American
   Federation of Teachers,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:20-CV-260


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Sabrina Wadhams appeals three decisions by the district court, which
   dismissed her case for lack of subject matter jurisdiction, denied her relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40246      Document: 00516520838           Page: 2   Date Filed: 10/25/2022




                                     No. 22-40246


   under Rule 60(b), and denied her leave to amend under Rule 15(a)(2). We
   AFFIRM.
          Plaintiff-Appellant Sabrina Wadhams, a teacher once employed by the
   Corpus Christi Independent School District (“CCISD”), brought tort and
   contract claims against the American Federation of Teachers (“AFT”), a
   union representing teachers across the country, in the U.S. District Court for
   the District of Massachusetts. The Massachusetts district court transferred
   the case to the U.S. District Court for the Southern District of Texas
   (henceforth, the “district court”). Wadhams subsequently amended her
   complaint to include Texas state law claims and added CCISD and the state
   and local AFT chapters (collectively, “Defendants-Appellees”) as
   defendants. The district court then sua sponte issued a show cause order
   concerning its subject matter jurisdiction. It questioned whether diversity
   jurisdiction—the only basis under which Wadhams had asserted the court’s
   jurisdiction—was present in this case given that AFT is an unincorporated
   association with members in Massachusetts, where Wadhams resides.
   Following the parties’ responses to that order, the district court dismissed
   the case for lack of subject matter jurisdiction. Wadhams then moved for
   relief from dismissal under Rule 60(b)(1) of the Federal Rules of Civil
   Procedure (“FRCP”) and for leave to amend under FRCP Rule 15(a)(2) to
   add claims arising under federal labor statutes. The district court denied both
   motions. Wadhams, now proceeding pro se, appeals these denials and the
   dismissal for lack of subject matter jurisdiction.
          We review the district court’s dismissal for lack of subject matter
   jurisdiction de novo. Ordonez Orosco v. Napolitano, 598 F.3d 222, 225 (5th Cir.
   2010). Federal courts’ diversity jurisdiction requires “complete diversity,”
   meaning that all persons on one side of the suit (Plaintiff-Appellant) must be
   citizens of different states than all persons on the opposing side (Defendants-
   Appellees). 28 U.S.C. § 1332; see Harvey v. Grey Wolf Drilling Co., 542 F.3d



                                          2
Case: 22-40246      Document: 00516520838           Page: 3     Date Filed: 10/25/2022




                                     No. 22-40246


   1077, 1079 (5th Cir. 2008). Unincorporated associations, such as labor
   unions, share citizenship with each of their members for diversity purposes.
   Bass v. Int’l Bhd. of Boilermakers, 630 F.2d 1058, 1067 n.17 (5th Cir. 1980).
          Here, AFT is an unincorporated association with some members who
   are citizens of Massachusetts. Wadhams is a Massachusetts citizen. For
   purposes of diversity jurisdiction, both Wadhams and AFT are considered
   Massachusetts citizens. Complete diversity thus did not exist between
   parties, and the district court correctly held that it lacked subject matter
   jurisdiction over this case.
          Next, we review a decision to deny discretionary relief under Rule
   60(b) for abuse of discretion. Provident Life & Accident Ins. Co. v. Goel, 274
   F.3d 984, 997 (5th Cir. 2001). In relevant part, Rule 60(b)(1) allows a court
   to relieve a party from a judgment or order based on the party’s “mistake,
   inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).
   “Implicit in the fact that Rule 60(b)(1) affords extraordinary relief is the
   requirement that the movant make a sufficient showing of unusual or unique
   circumstances justifying such relief.” Pryor v. U.S. Postal Service, 769 F.2d
   281, 286 (5th Cir. 1985). With regard to “mistake, inadvertence, . . . or
   excusable neglect,” “‘[i]gnorance of the rules is not enough, nor is ignorance
   of the law.’” Id. at 287 (citing 11 Wright & Miller, Federal
   Practice and Procedure § 2858 at 170 (footnotes omitted)).
          The mistake putatively justifying grounds for relief here stems from a
   misunderstanding of the rules governing diversity jurisdiction. Wadhams’s
   counsel initially erred in bringing this suit under diversity jurisdiction without
   correctly determining the citizenship of AFT. Such ignorance of law cannot
   support a Rule 60(b) motion. See Trevino v. City of Fort Worth, 944 F.3d 567,
   571 (5th Cir. 2019) (“[C]ounsel’s carelessness with or misapprehension of




                                           3
Case: 22-40246         Document: 00516520838               Page: 4       Date Filed: 10/25/2022




                                           No. 22-40246


   the law or local rules does not justify relief.”). 1 The district court did not
   abuse its discretion in denying Wadhams’s Rule 60(b) motion.
           Finally, we consider the district court’s denial of Wadhams’s motion
   to amend under FRCP Rule 15(a)(2). We review a denial of leave to amend
   for abuse of discretion. Filgueira v. U.S. Bank Nat’l Ass’n, 734 F.3d 420, 422
   (5th Cir. 2013). Although a court “should freely give leave [to amend] when
   justice so requires,” Fed. R. Civ. P. 15(a)(2), leave to amend can be
   denied when justified by, for example, mootness. Carroll v. Fort James Corp.,
   470 F.3d 1171, 1175 (5th Cir. 2006). The district court need not give reasons
   when the reason justifying the denial is apparent and the record reflects
   “ample and obvious grounds” for doing so. See id. (internal quotations
   omitted) (quoting Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d 420,
   426 (5th Cir. 2004)). Both conditions are present here. Because the district
   court did not have subject matter jurisdiction, all it could do was dismiss the
   suit. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). It thus did
   not abuse its discretion in disallowing a motion to amend after it had already
   dismissed the suit. 2




           1
             Wadhams’s attempts to distinguish the facts in the present case from the facts in
   Trevino are unavailing, as such differences do not affect the underlying principle that a Rule
   60(b) motion will not be granted for a mistake solely involving ignorance of the law. See
   Trevino, 944 F.3d at 571.
           2
             Wadhams also argues that the court should not have dismissed her suit without
   ruling on a March 10, 2021 motion to amend her complaint to add a federal cause of action
   under 42 U.S.C. § 1983. But the district court was without jurisdiction to grant Wadhams’s
   motion for leave to add a § 1983 claim. This court has held that “an amendment may not
   remedy a jurisdictional defect by asserting a cause of action to serve as a statutory basis for
   federal question jurisdiction.” In re Katrina Canal Breaches Litig., 342 F. App’x 928, 931
   (5th Cir. 2009) (citing Whitmire v. Victus Ltd., 212 F.3d 885, 888 (5th Cir. 2000)). This is
   what Wadhams’s amendment sought to do, and the district court did not err by sub silentio
   denying leave to amend when it dismissed the case for lack of subject-matter jurisdiction.




                                                 4
Case: 22-40246   Document: 00516520838        Page: 5   Date Filed: 10/25/2022




                               No. 22-40246


         For the foregoing reasons, we AFFIRM.




                                    5